742 F.2d 520
37 Fair Empl. Prac. Cas. (BNA) 1303,35 Empl. Prac. Dec. P 34,695Nemesio D. DOMINGO, Jr.;  Samuel Cabansag, Jr.;  Joseph C.Ancheta;  Thomas G. Carpenter and Terri Jane Mast, asadministrator of the estate of Silme G. Domingo;  NellieKookesh;  Audrey A. Merculief;  Frank Paul;  Mary Paul;Tony Evon, Sr.;  and Samuel Strauss,Plaintiffs-Appellants/Cross-Appellees,v.NEW ENGLAND FISH COMPANY, and Nefco Fidalgo Packing Co.,Defendants-Appellees/Cross-Appellants.
Nos. 81-3702, 82-3026, 82-3027 and 82-3035.
United States Court of Appeals,Ninth Circuit.
Sept. 7, 1984.

1
Abraham A. Arditi, Northwest Labor & Employment Law Office, Seattle, Wash., Craig Tillery, Alaska Legal Service Corp., Anchorage, Alaska, for plaintiffs-appellants/cross-appellees.


2
Michael Dundy, Bogle & Gates, Anchorage, Alaska, for defendants-appellees/cross-appellants.


3
Before CHOY and FLETCHER, Circuit Judges, and MacBRIDE,* District judge.

ORDER FOR PUBLICATION

4
It is ordered that the opinion filed March 13, 1984, 727 F.2d 1429, be modified as follows:


5
The two sentences beginning at page 12, line 26 [at page 1438, column 1 line 31], with "Title", and ending at page 13, line 5 [at page 1438, column 1 line 38], with "damages," are replaced by:  "Title VII allows monetary relief only in the form of backpay or other equitable relief.  See 42 U.S.C. Sec. 2000e-5(g):  Padway v. Palches, 665 F.2d 965, 968 (9th Cir.1982).  Because plaintiffs have not shown that any minority group received an inferior quality food as compared to that received by other groups, we have no basis for a monetary award."


6
The sentence at page 31, lines 14-15 [at page 1447, column 2 lines 1-2], "The parties shall bear their respective costs in this appeal," is replaced with:  "Plaintiffs are entitled to their costs and reasonable attorney's fees in this appeal.  Upon presentation of appropriate documentation, this court will determine the sums to be awarded as costs and attorney's fees."


7
Plaintiffs shall have thirty (30) days from the date of filing of this order to make application for attorneys' fees and costs.



*
 The Honorable Thomas J. MacBride, Senior United States District Judge for the Eastern District of California, sitting by designation